ADAMS, District judge.
The petitioner, Harriet Rionda, seeks to become a citizen of this country by naturalization. It appears that she was born in the Kingdom of Great Britain and Ireland. In 1889, she was married in this country to her present husband, Manuel Ri-onda, then, and now, a subject of the King.of Spain. She admits that her husband has no intention of applying for American citizenship.
The question is whether an alien woman dwelling in this country and otherwise qualified, can, in the circumstances mentioned, be naturalized under our laws.
The decisions upon the subject have not been uniform, but the weight of authority establishes that the nationality of a wife is controlled by that of her husband. The subject has been discussed and the various decisions collected in Van Dyne on Naturalization, 51-53, inclusive.
It is explicitly provided by the United States laws:
“Sec. 3. That any American woman who marries a foreigner shall take the nationality of her husband. At the termination of the marital relation she may resume her American citizenship, if abroad, by registering as an American citizen within one year with a consul of the United States, or by returning to reside in the United States, or, if residing in the United States at the termination of the marital relation, by continuing to reside therein.” Act March 2, 1907, c. 2534, 34 Stat. 1228 (U. S. Comp. St. Supp. 1907, p. 381).
If, therefore, the applicant had been 'an American woman, she would have taken the nationality of her foreign husband, and it is difficult to see how a foreign born married woman is in a position to acquire the rights given by naturalization.
The application must be denied.